Citation Nr: 0834837	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-18 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1974 to 
July 1978.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision of a special processing unit 
("Tiger Team") at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The RO in Boston, 
Massachusetts, is now handling the claim.

In July 2007, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and readjudication.  The AMC completed 
the requested development, continued to deny the claim in a 
July 2008 supplemental statement of the case (SSOC), and has 
since returned the file to the Board for further appellate 
consideration of the claim.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in his favor, the veteran 
has sufficient hearing loss in his left ear to be considered 
a disability by VA standards.

2.  However, based on the available evidence, it is not at 
least as likely as not that his left ear hearing loss was 
caused or made worse by his active military service.


CONCLUSION OF LAW

The veteran's left ear hearing loss was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in December 2004 
and in July 2007, the RO and AMC advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Consider, as well, that 
the RO issued that first VCAA notice letter prior to 
initially adjudicating his claim, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  It equally deserves mentioning that the July 
2007 letter and a more recent March 2008 letter informed him 
that a downstream disability rating and effective date will 
be assigned if his underlying claim for service connection is 
eventually granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

And since providing the additional VCAA notice in July 2007 
and March 2008, the AMC has gone back and readjudicated the 
veteran's claim in the July 2008 SSOC.  This is important to 
point out because if, as here, the notice provided prior to 
the initial adjudication was inadequate, this timing error 
can be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



Here, even if there arguably is any deficiency in the notice 
to the veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He also is represented in his 
appeal by a service organization, Disabled American Veterans 
(DAV), which presumably is well aware of the requirements for 
establishing his entitlement to service connection, and his 
representative recently submitted additional argument in 
September 2008 as further support for the claim.

As for the duty to assist, the RO and AMC obtained the 
veteran's service medical records (SMRs), service personnel 
records, VA medical records and, as the Board had directed in 
its' July 2007 remand, scheduled him for another VA 
Compensation and Pension Examination (C&P Exam) to determine 
whether he has sufficient hearing loss in his left ear to be 
considered a disability by VA standards and, if he does, to 
determine the etiology of the hearing loss in this ear - 
especially in terms of whether it is attributable to noise 
exposure (i.e., acoustic trauma) during his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  On 
remand, he was scheduled for this VA C&P Exam in June 2008, 
but he failed to report for the evaluation.  In this 
situation the provisions of 38 C.F.R. § 3.655 require that 
the Board proceed with the adjudication of his claim on the 
available record, that is, based on the evidence already on 
file.  Neither he nor his representative has contended that 
any additional evidence remains outstanding.  Therefore, the 
Board is satisfied that the duty to assist has been met.  38 
U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its July 2007 remand directives, both insofar as scheduling 
the C&P Exam mentioned and sending the veteran VCAA notice to 
comply with Dingess.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Service Connection for Left Ear Hearing Loss

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  


Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In order to establish service connection for hearing loss, 
there must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2006).

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the veteran has 
it).  Here, the veteran has had two audiological 
examinations.  The first examination was conducted in March 
2004 by QTC Services, a VA contractor, and noted a speech 
discrimination score of 92 percent in the left ear.  The 
second examination was performed by VA in August 2004 and 
reported a speech discrimination score of 96 percent in the 
left ear.  As noted above, a speech recognition score of less 
than 94 percent using the Maryland CNC Test is considered 
sufficient evidence of hearing loss to constitute an actual 
hearing disability by VA standards.  See 38 C.F.R. § 3.385.  
Thus, there is conflicting medical evidence regarding the 
veteran's speech discrimination score, and it is unclear 
whether he has left ear hearing loss as defined by VA 
regulation.  The March 2004 examination indicates he does - 
as evidenced by his 92 percent speech discrimination score, 
whereas the more recent August 2004 VA examination indicates 
he does not because his speech discrimination score was 96 
percent, so above the 94 percent required by 38 C.F.R. 
§ 3.385.

Because of this conflicting medical evidence, the Board, in 
its July 2007 remand, decided the veteran needed to be 
reexamined to determine:  (1) whether he, in fact, has left 
ear hearing loss according to § 3.385 and (2) if so, whether 
his left ear hearing loss is related to his military service.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  But, as 
previously stated, although the AMC scheduled him for another 
exam to make these critical determinations, he failed to 
appear, and the Board is bound to proceed with the evidence 
of record.  See 38 C.F.R. § 3.655.

As the evidence is in relative equipoise (i.e., about evenly 
balanced) with respect to whether the veteran has sufficient 
left ear hearing loss to be considered an actual disability 
by VA standards, he is entitled to the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the 
Board finds that he has left ear hearing loss according to § 
3.385.

However, having established that he has left ear hearing 
loss, the determinative issue is now whether it is somehow 
attributable to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the record shows the veteran served as a 
ground equipment mechanic in the Air Force for 4 years.  He 
asserts that he was exposed to machinery and aircraft noise 
on the flight line.  But the record on appeal does not 
contain any competent medical opinion etiologically linking 
the current hearing loss in his left ear to any noise 
exposure he may have experienced during his military service 
in those capacities, even were the Board to assume, for the 
sake of argument, that he had that type of noise exposure 
during his military service.

As explained, where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical evidence do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  And, so, as there is no such competent medical 
evidence, the Board finds that the veteran's current 
disability is unrelated to his military service.  In 
concluding this, the Board can only reiterate that, had he 
reported for his scheduled June 2008 VA C&P Exam, he might 
have obtained this necessary medical nexus evidence.  But 
since he did not, the Board is left to consider his claim 
solely on the basis of the existing evidence, as required by 
38 C.F.R. § 3.655.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service-connected 
left ear hearing loss - in turn meaning there is no 
reasonable doubt to resolve in his favor and his claims must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


